PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/961,632
Filing Date: 24 Apr 2018
Appellant(s): Morsing et al.



__________________
Matthew V. Rojanakiathavorn
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 07/09/2021 appealing from the Office Action mailed on 2/10/2021. 
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 02/10/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
Obviousness-type double patenting rejection has been withdrawn as a terminal disclaimer that was filed and approved on 04/28/2021. 

(2) Response to Argument
Claims 1-3, 6-10 and 12-16 are not obvious over Muthiah in view of Majumdar and Kish. 
Appellant argues (Pages 12-16) that Majumdar fails to explicitly disclose claims 1, 7 and 13:  “generating a first answer that indicates that the queried first resource record type does not exist at the first domain name, wherein the first answer also indicates that a plurality of other resource record types, with an exception of the queried first resource record type, do exist at the first domain name regardless of whether the plurality of other resource record types actually exist at the first domain name.” Appellant further argues that Majumdar generally describes that records are stored in the Global Names Zone and notes the existence of record types (e.g. SOA, NS, A, MX and CNAME), no portion describes “generating a first answer that indicates that the 

Examiner’s Response: the Examiner disagrees with the Appellant. The claims make no mention of “if a query for a TXT record does not exist but all other types of records  (or some smaller subset of records that are meaningful exist for the domain 
The Examiner respectfully submits that Muthiah discloses a method and system for reducing denial of service (DoS) attacks against dynamically generated Next Secure (NSEC) domain name system (DNS) records (see Muthia [0001]). Muthia discloses receiving from a client a DNS Query which is used for querying a resource record. Muthiah discloses at step 620, the DNS proxy 602 may receive a DNS query from a client 600. The DNS query may comprise any type and form of DNS query, and may be a legitimate query or an attack attempt by a malicious attacker (see Muthiah, FIG 6B, Step 620; [0236]). Muthiah checks if a record exists and if there isn't an NSEC response is generated and transmitted and determining that the resource record does not exist at the domain name (see Muthiah, FIG 6C, and paragraphs [0012], [0237] and [0251]). Muthiah describes transmitting a DNS response (see Muthiah, 652, FIG 6C). Muthiah discloses a name server (or a proxy name server) that forces clients to transmit DNS 
Majumdar discloses methods and systems for a global names zone (see [0005]) and a process for resolving a name query. A name query is received at a DNS server from a client device. The name query includes a host name. A determination is made as to whether the DNS server hosts the authoritative zone for the name query. If not, then the name query may be sent to another DNS server that hosts the authoritative zone for the name query. If not then the query is answered using the DNS records found in a local copy of the authoritative zone. If the DNS server does host the authoritative zone for the name query, then a determination is made as to whether there is a record for the host name in the global names zone. If the global names zone does have a record for 

Appellant argues (Pages 16-17) that Kish fails to disclose or suggest “wherein the plurality of other resource record types is a predefined set of resource record types.” The Examiner appears to allege that “response that indicates a plurality of resource record types other than the queried resource record type exists,” as recited in claim 1 is 

Examiner’s Response: the Examiner disagrees with the Appellants. Kish discloses a method and system for providing DNS-enabled communication between heterogeneous devices (Kish, [0042]). Kish discloses providing DNS-enabled communication between heterogeneous devices where an application client enables a client to send or issue out a DNS query or DNS command and also process a return or reply to the query that may be received in a predefined Resource Record Format. Resource Records types include “A’, “AAAA’, “A6”, “SRV, and “CNAME” [resource record types in a predefined set] which returns an IP, host and port and a name respectively. These are useful for applications that expect results that are essentially in 

Appellant argues (pages 17-19) that Majumdar fails to explicitly disclose dependent claims 2, 8 and 14: “wherein generating the first answer includes generating a NextSECure (NSEC) record that indicates that the queried first resource record type does not exist at the first domain name and also indicates that the plurality of other resource record types, with the exception of the queried first resource record type, do exist at the first domain name regardless of whether those plurality of other resource record types actually exist at the first domain name. Majumdar does not describe a response that indicates a plurality of resource record types other than the queried resource record type exists. In contrast to claim 2, Majumdar seeks out an IP address that can be returned in response to the request. An IP address is not equivalent to the claimed “plurality of other resource record types.’ Thus, Majumdar fails to teach or suggest a response that includes an indication, “that the queried first resource record type does not exist at the first domain name and also indicates that the plurality of other resource record types, with the exception of the queried first resource record type, do exist at the first domain name regardless of whether those plurality of other resource record types actually exist at the first domain name.”

Examiner’s Response: The Examiner respectfully disagrees with the Appellant. A Next Secure Record (NSEC) is known to contain a link to the next record name in the zone and lists the record types that exist for the record’s name. An Next Secure (NSEC Record) links the to the next record in the zone (in DNSSEC) sorting order and lists the record types that exist for the record’s name. These records can be used by resolvers to verify the non-existence of a record name and type as part of the DNSSEC validation. NSEC records have the following data elements: next domain name: the next record name is the zone (DNSSEC sorting order) and record types: the DNS record types that exist for the name of this NSEC-record. DNS resolvers use NSEC records to verify the non-existence of a record name and type as part of the DNSSEC validation.  
Majumdar discloses a method and system for a global names zone. Majumdar, [0026] If the DNS server does host the authoritative zone for the name query, then at 530, a determination is made as to whether there is a record for the host name in the global names zone; [0027] If the global names zone does have a record for the host name, then at 540, the record for the host name in the global names zone is checked to determine the domain name associated with the host name. At 550, the IP address that is associated with the domain name is determined. At 560, the IP address associated with the domain name is returned to the client device; [0023], examples of record types include but are not limited to Start of Authority (SOA), Name Server (NS), Host (A), Mail Exchanger (MX), and Canonical Name (CNAME)). Thus, Majumdar discloses the claimed with the exception of the queried resource record type, do exist at the first  
Claims 4 and 19-21 are not obvious over Muthiah in view of Majumdar, Kish and Andrews. 

Appellant argues (Page 19) additionally, as to the dependent claims 4 and 19-21 the Appellant argues that the claims are dependent directly or indirectly from a respective one of claims of independent claims 1, 7 and 13, and are therefore distinguished from the cited art at least by virtue OR allowable at least based on of their additionally recited patentable subject matter.

Examiner’s Response: the Examiner respectfully submits that the dependent claims 4 and 19-21 are rejected at least based on the rationale and response presented to the argument for their respective base claims, and the reference applied to the claims 4 and 19-21. 

Claims 22-24 are not obvious over Muthiah in view of Majumdar, Kish and Halley. 
Appellant argues (pages 19-21): that Halley fails to explicitly disclose wherein the predefined set of resource record types includes all resource record types with the exception of the queried resource record type. *3.2.1.e€164.telcol.com’ and ‘1.c164.telco2.com.’” Halley, {[ [0057]. However, instead of returning the results, Halley 

Examiner’s Response: the Examiner respectfully submits that Halley discloses a DNS query wherein the predefined set of resource record types lists all resource records types with the exception of the queried first resource record type. Thus, one would have been motivated to substitute records for resource record types such that DNS requests are directed to a component DNS zone that results in a plurality of answer candidates to select the most complete match to a query as a best answer (see Halley, [0057] & [0059]. Halley discloses Reorigin Answer Step 245 includes changing the DNS answer to correspond to match criteria included in the DNS request received in Receive Request Step 210. This process is referred to as “match renaming.” For example, assuming a composite DNS zone “telservices.e164.arpa” Comprising composite zones “e164.felco1 .com” and “e164.telco2.com,” then a search for a NAPTR record associated with “4.3.2.1.telservices.e164.arpa” may return “3.2.1 .el64.telco1 .com” and “1.e164.telco2.com.’, [therefore, the predefined resource record types includes all resources with the exception of the queried first record type “arpa”]; [0059], Ina Send Answer Step 255, the reorigined DNS answer is sent to the requester via Network 110. In some embodiments, the reorigined DNS answer is configured such that 

For the above reasons, it is believed that the rejections should be sustained.


Respectfully submitted,
/JAMES J WILCOX/Examiner, Art Unit 2439                                                                                                                                                                                                        


Conferees:
/KARI L SCHMIDT/Primary Examiner, Art Unit 2439                                                                                                                                                                                                        


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439                                                                                                                                                                                                        





Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.